Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 11/24/2021 in which claims 1-20 are pending.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 11/02/2021.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8-10, 13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (“AHG17: Design for signaling reshaper model”; JVET-N0805-v2 accessed on 03/23/2019).

As to claim 18, Wan teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:

perform a conversion between a current video block of a video region of a video and a bitstream of the current video block, wherein the conversion uses a coding tool in which at least one of the following processes is applied to the current video block (see Page 1, Introduction; also see Pages 2-4, Section 2.1):

1) a forward mapping process for a luma component of the current video block, in which prediction samples of the luma component are converted from an original domain to a reshaped domain; 2) an inverse mapping process, which is an inverse operation of the forward mapping process to convert reconstructed samples of the luma component in the reshaped domain to the original domain, or 3) a scaling process, in which residual samples of a chroma component of the current video block are scaled before being used to reconstruct the chroma component of the current video block (see Page 1, Introduction; also see Pages 2-4, Section 2.1 that discuss signaling of LMCS parameters in the SPS);

and wherein information used for the coding tool is present in a first adaptation parameter set that is different from a second adaptation parameter set used for including adaptive loop filter information (see Page 1, Introduction; also see Pages 2-4, Section 2.1 that show ALF_APS and LMCS_APS).

As to claims 1, 19, and 20, the apparatus of claim 18 performs all the steps and comprises all the elements of the method of claim 1, the non-transitory computer-readable storage medium of claim 19, and the non-transitory computer-readable recording medium of claim 20. Therefore, claims 1, 19, and 20 are rejected similarly as claim 18.

As to claim 2, Wan further teaches wherein a first identifier of the first adaptation parameter set is conditionally present in the video region level (see Page 1, Introduction; also see Pages 2-4, Section 2.1 that show LMCS_APS).

As to claim 3, Wan further teaches wherein the first identifier is present in the video region level based on the coding tool being enabled for the video region which is dependent on the coding tool being enabled for a coded layer video sequences that the video region belongs to (see Page 1, Introduction; also see Pages 2-4, Section 2.1 that show LMCS_APS; also see sps_lmcs_enabled_flag that specifies that luma mapping with chroma scaling is used in the coded video sequence (CVS) as well as tile_group_lmcs_aps_id). 

As to claim 4, Wan further teaches wherein a second identifier of the second adaptation parameter set is conditionally present in the video region level (see Page 1, Introduction; also see Pages 2-4, Section 2.1 that show ALF_APS).

As to claim 5, Wan further teaches wherein the second identifier is present in the video region level based on the adaptive loop filter being enabled for the video region which is dependent on the adaptive loop filter being enabled for a coded layer video sequence that the video region belongs to (see Page 1, Introduction; also see Pages 2-4, Section 2.1 that show ALF_APS; also see sps_lmcs_enabled_flag that specifies that luma mapping with chroma scaling is used in the coded video sequence (CVS) as well as tile_group_alf_aps_id).

As to claim 8, Wan further teaches wherein the first adaptation parameter set and the second adaptation parameter set are associated with different identifiers (see Page 1, Introduction; also see Pages 2-4, Section 2.1 that show ALF_APS and LMCS_APS).

As to claim 9, Wan further teaches wherein a presence of a flag indicating whether the scaling process is enabled or not is at least based on the coding tool being enabled for the video region which is dependent on the coding tool being enabled for a coded layer video sequence that the video region belongs to (see Page 1, Introduction; also see Pages 2-4, Section 2.1 that show sps_lmcs_enabled_flag that specifies that luma mapping with chroma scaling is used in the coded video sequence (CVS) as well as tile_group_lmcs_enable_flag and tile_group_chroma_residual_scale_flag).

As to claim 10, Wan further teaches wherein the flag is present in the video region level (see Page 1, Introduction; also see Pages 2-4, Section 2.1 that show sps_lmcs_enabled_flag that specifies that luma mapping with chroma scaling is used in the coded video sequence (CVS) as well as tile_group_lmcs_enable_flag and tile_group_chroma_residual_scale_flag).

As to claim 13, Wan further teaches wherein the video region comprises at least one of a tile group, a picture, a slice, or a tile (see Page 1, Introduction; also see Pages 2-4, Section 2.1 for coded video sequence (CVS) and tile_group_header).

As to claim 16, Wan further teaches wherein the conversion includes encoding the current video block into the bitstream (see Page 1, Introduction; also see Pages 2-4, Section 2.1 for coded video sequence (CVS) and tile_group_header).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Li (US 2021/0168385).

As to claim 6, Wan does not teach wherein the first adaptation parameter set that includes the information used for the coding tool is included in the bitstream and conforming a bitstream conformance.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wan’s system with Li’s system in order to disclose techniques related to signaling of video coding tools supporting various chroma formats (Li; [0002]).

As to claim 7, Wan does not teach wherein the second adaptation parameter set that includes the adaptive loop filtering information is included in the bitstream and conforming a bitstream conformance.

However, Li teaches wherein the second adaptation parameter set that includes the adaptive loop filtering information is included in the bitstream and conforming a bitstream conformance (see TABLE 7 and [0064] and [0069]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wan’s system with Li’s system in order to disclose techniques related to signaling of video coding tools supporting various chroma formats (Li; [0002]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Chen (“Algorithm description for Versatile Video Coding and Test Model 4 (VTM 4)”; JVETY-M1002-v1 accessed on 02/16/2019).

As to claim 11, Wan does not teach wherein a piecewise linear model is used to map the prediction samples of the luma component into particular values during the forward mapping process.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wan’s system with Chen’s system in order to improve compression efficiency through the in-loop mapping of the luma component adjusting the dynamic range of the input signal by redistributing the codewords across the dynamic range (Chen; Page 56, Section 3.7.3.1, first paragraph).

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Chen and further in view of Pu (“CE12-4: SDR In-loop Reshaping”; JVET-L0246-v2 accessed on 10/03/2018).

As to claim 12, the combination of Wan and Chen does not teach wherein scale coefficients of the piecewise linear model is determined based on first variables which are determined based on syntax elements included in an adaptation parameter set and a second variable which is determined based on bit depth.

However, Pu teaches wherein scale coefficients of the piecewise linear model is determined based on first variables which are determined based on syntax elements included in an adaptation parameter set and a second variable which is determined based on bit depth (Page 2, Section 2.1.2; Page 3, Section 2.1.4, last paragraph; Page 9, see syntax elements reshape_model_delta_sign_CW_flag and reshape_model_bin_profile_delta).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wan’s system and Chen’s system with Pu’s system in order to provide techniques for SDR in-loop reshaping using low complexity in-loop reshaping architecture. Performance gains are larger for higher resolution video (Pu, Page 1, Abstract).

As to claim 17, Wan does not explicitly teach wherein the conversion includes decoding the current video block from the bitstream.

However, it would have been obvious to any person of ordinary skill in the art before the effective filing date of the invention, looking at Page 5 and Section3.1 (Decoder Complexity Analysis) of Pu, to arrive at the conclusion that the conversion includes decoding the current video block from the bitstream.

Allowable Subject Matter

Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.

Applicant states that Section 4 of the ‘185 Application with the effective filing priority date of 03/14/2019 supports the claimed invention. However, as Examiner cited ALF_APS and LMCS_APS in the rejection of the independent claims, Examiner cannot find anywhere in Section 4 of the ‘185 Application where those syntax elements are disclosed. Therefore, Examiner requests that applicant either point out where in the ‘185 Application the syntax elements of ALF_APS and LMCS_APS are disclosed or point out what specific syntax elements in the ‘185 Application support the claimed features of the independent claims.

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482